 1

 2

 3
                        UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6   UNITED STATES OF AMERICA,                         Case No. 1:17 -mj-00095-SAB

 7                 Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                       TO TRANSFER FUNDS TO CLERK OF
 8          v.                                         COURT WHERE CHARGES ARE
                                                       PENDING
 9   GURDEV SINGH,

10                 Defendant.

11

12          On June 9, 2017, a detention hearing was held as to Gurdev Singh (“Defendant”) before

13 United States Magistrate Judge Barbara A. McAuliffe. (ECF No. 5.) Defendant was ordered

14 released on a fifteen-thousand-dollar ($15,000) cash bond and was ordered to report to the

15 Southern District of California where charges were pending. (Id.) On this same date, Defendant

16 posted cash bonds in the amount of fifteen-thousand dollars ($15,000). (ECF No. 7, 8.)

17          IT IS HEREBY ORDERED that the Clerk of the Court is directed to transfer the bond

18 deposited in the registry of this Court, plus accrued interest, to the Clerk of the Court in the

19 District where the charges are pending.
20
     IT IS SO ORDERED.
21

22 Dated:     March 27, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                   1
